STANLEY MILLEDGE, Circuit Judge.
This case was tried before me in open court. From the plaintiff’s testimony it appears that his wife left him last December, against his will and without his consent. It is obvious that the defendant’s shortcomings were not so grave that they made it impractical for the parties to live together. The plaintiff desired the relationship to continue. The defendant’s conduct does not seem very grave to me, and it did not seem very significant to the plaintiff — until he decided that his wife was not going to return.
The law, in prescribing a minimum period of one year for desertion to be available, has in mind the very situations of this case and does not permit a divorce quickly upon separation, when the separation results merely from the refusal of the defendant to live with the plaintiff. The permanency of the attitude is considered important.
Ordered and decreed that the complaint be dismissed with prejudice as to the ground of extreme cruelty.